                                          Case 4:21-cv-01519-PJH Document 14 Filed 04/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                     Case No. 21-cv-01519-PJH
                                                        Plaintiff,
                                   8
                                                                                           ORDER REVOKING PLAINTIFF’S IN
                                                 v.                                        FORMA PAUPERIS STATUS
                                   9

                                  10     JANET YELLEN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner proceeding pro se, filed a civil action against a

                                  14   governmental entity that was dismissed at screening. Plaintiff filed an appeal with the

                                  15   Ninth Circuit, which re-engaged this court for the limited purpose of determining whether

                                  16   plaintiff’s in forma pauperis status should continue, or whether the appeal is frivolous or

                                  17   taken in bad faith.

                                  18          An indigent party who cannot afford the expense of pursuing an appeal may file a

                                  19   motion for leave to proceed in forma pauperis. Fed. R. App. P. 24(a); 28 U.S.C. §

                                  20   1915(a)(1). Pursuant to Federal Rule of Appellate Procedure 24(a), “a party to a district-

                                  21   court action who desires to appeal in forma pauperis must file a motion in the district

                                  22   court.” The party must attach an affidavit that (1) shows in detail “the party’s inability to

                                  23   pay or give security for fees and costs,” (2) “claims an entitlement to redress,” and (3)

                                  24   “states the issues that the party intends to present on appeal.” Fed. R. App. P. 24(a)(1).

                                  25   But even if a party provides proof of indigence, “an appeal may not be taken in forma

                                  26   pauperis if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C. §

                                  27   1915(a)(3). An appeal is in “good faith” where it seeks review of any issue that is “non-

                                  28   frivolous.” Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). An issue is
                                          Case 4:21-cv-01519-PJH Document 14 Filed 04/28/21 Page 2 of 2




                                   1   “frivolous” if it has “no arguable basis in fact or law.” See O’Loughlin v. Doe, 920 F.2d

                                   2   614, 617 (9th Cir. 1990).

                                   3          In this action, plaintiff seeks court intervention in obtaining his economic impact

                                   4   payment (“EIP”) pursuant to the Coronavirus Aid, Relief, and Economic Security Act (The

                                   5   “CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020) and Scholl v. Mnuchin, No. 20-

                                   6   cv-5309 PJH, –––F.3d ––– 2020 WL 6065059 (N.D. Cal. Oct. 14, 2020). Plaintiff was

                                   7   advised that he was not entitled to relief to the extent he sought the court to compel the

                                   8   IRS to provide his EIP. The court in Scholl found that the EIP could not be denied only

                                   9   because an individual was incarcerated. However, the court was clear that it took no

                                  10   position on whether individual incarcerated plaintiffs were owed the EIP, which is the

                                  11   relief sought in this case. That responsibility fell to the IRS to make an individual

                                  12   determination. More importantly, funds cannot now be distributed pursuant to the
Northern District of California
 United States District Court




                                  13   CARES Act. The CARES Act imposed a deadline of December 31, 2020, for EIPs to be

                                  14   made or allowed. That deadline has passed, and no more funds may be issued.

                                  15   Plaintiff’s action has no arguable basis in fact or law; therefore, plaintiff’s in forma

                                  16   pauperis status is REVOKED. The clerk is requested to forward this order to the Ninth

                                  17   Circuit in case No. 21-15750.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 28, 2021

                                  20

                                  21                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
